                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 MARGARET HARRIS,

                          Plaintiff,
                                                             Case No. 20-CV-492-JPS
 v.

 ALIERA HEALTHCARE, INC., now
 known as THE ALIERA COMPANIES,                                              ORDER
 INC.,

                          Defendant.



1.       BACKGROUND

         On February 27, 2020, Plaintiff filed a civil action in state court

against Defendant.1 About one month later, Defendant filed a notice of

removal, and this action was assigned to this branch of the Court. (Docket

#1). Defendant subsequently filed a motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(3), or, in the alternative, to compel arbitration.

(Docket #4). For the reasons stated below, the Court grants Defendant’s

motion to compel arbitration, in part, and will compel Plaintiff to arbitrate

her claims. Therefore, the Court will also deny Defendant’s alternative

motion to dismiss pursuant to Rule 12(b)(3). Lastly, the Court will dismiss

this case without prejudice.

2.       FACTS

         In   her    complaint,        Plaintiff   alleges    that   she     purchased

“comprehensive healthcare insurance” from Defendant and paid

         1Harris v. Aliera Healthcare, Inc., 2020CV001602 (Milw. Cnty. Cir. Ct.) available
at https://wcca.wicourts.gov/caseDetail.html?caseNo=2020CV001602&countyNo=40
(last visited Feb. 23, 2021).



     Case 2:20-cv-00492-JPS Filed 02/26/21 Page 1 of 14 Document 9
Defendant for the same. (Docket #1-3 at 6). Plaintiff claims that the policy

covered Plaintiff and her immediate family from May 15, 2018 through May

15, 2019. (Id.) However, on June 26, 2019, Defendant cancelled Plaintiff’s

policy and backdated the cancellation to May 14, 2019. (Id.) According to

Plaintiff, Defendant failed to provide her with proper notice of the

cancellation, in violation of state law. (Id.) Plaintiff claims that, due to

Defendant’s failure to provide such notice, her policy was “automatically

renewed” through May 15, 2020. (Id. at 7).

       Plaintiff alleges that, while insured by Defendant, she incurred

medical expenses in the amount of $139,662.86, and that such expenses

were covered under Plaintiff’s policy. According to Plaintiff, those expenses

continue to accrue. (Id.) After Defendant denied Plaintiff’s claims for such

expenses, due to Plaintiff’s alleged lapse in coverage, Plaintiff, via counsel,

sent Defendant a demand letter. (Id. at 8, 11–12).2 Plaintiff avers that, due to

Defendant’s termination of Plaintiff’s policy without notice and its denial

of her claims, Defendant (1) violated Wisconsin Statutes section 806.04, for

which Plaintiff seeks a declaratory judgment; (2) breached a contract with

Plaintiff; and (3) acted in bad faith. Plaintiff also seeks punitive damages

under state law. (See id. at 7–10).

       Defendant provides a different rendition of the facts, via both its

brief and the sworn declaration of its Director of Risk and Compliance. (See

Docket #4, #4-1). According to Defendant, Plaintiff never directly purchased


       2 In her complaint, Plaintiff refers to the policy as the contract. (See Docket
#1-3 at 8) (“The Defendant has breached the contract by failing to fully pay the
Plaintiff all amounts owed under the policy.”); (See also id.) (“The Defendant has
breached the contract by terminating the Policy without providing timely notice
of cancellation to the Plaintiff.”) Notably, Plaintiff does not cite to, nor provide a
copy of, any relevant policy documents, either in her initial complaint or with her
response to Defendant’s motion to compel arbitration.


                           Page 2 of 14
  Case 2:20-cv-00492-JPS Filed 02/26/21 Page 2 of 14 Document 9
insurance from Defendant, but instead purchased a non-insurance product

called “AlieraCare.” By purchasing AlieraCare, Plaintiff became a member

of Unity HealthShare, LLC (“Unity”). (Docket #4-1 at 2–5). Defendant

reiterates that Unity is not insurance, but rather a healthcare sharing

ministry (“HCSM”). (Id. at 2–3). Defendant avers that it was the

administrator of Unity’s HCSM product, AlieraCare, and sold it to Plaintiff.

(Id. at 2–3). According to Defendant’s records, Plaintiff joined Unity’s

HCSM on May 15, 2018. (Id. at 5). Upon joining, Unity provided Plaintiff

with a membership guide, (see Docket #4-2). Plaintiff affirmed that she

understood the Unity guidelines (i.e., the membership guide) via a

recorded phone call. (Docket #4-1 at 5). Defendant avers that Plaintiff also

affirmed her understanding that those guidelines applied to her requests

for payment for medical services. (Id.)

       Defendant states that, in April 2019, Plaintiff notified Defendant that

she was terminating her Unity HCSM membership, and she confirmed this

cancellation in May. (Id.) But, in July 2019, Plaintiff enrolled in a separate

HCSM product, Trinity HealthShare, Inc. (“Trinity”). (Id.) Defendant

provided services related to the operation and administration of Trinity’s

HCSM. (Id. at 3). Trinity also provided Plaintiff with a membership guide,

to which Plaintiff affirmed her acceptance. (Id. at 7). As of the date of

Defendant’s motion, Plaintiff remained a member of Trinity HCSM and

continued to make regular contributions thereto. (Id.)

       Plaintiff does not specify when she received, and was denied

payment for, allegedly covered medical services.3 Regardless, Defendant



       In her complaint, Plaintiff also claims that Defendant breached its contract
       3

with her when it wrongfully terminated her policy on June 26, 2019, without
providing notice to Plaintiff and causing a lapse in her coverage. (Docket #1-3 at


                           Page 3 of 14
  Case 2:20-cv-00492-JPS Filed 02/26/21 Page 3 of 14 Document 9
argues that if Plaintiff’s claim for coverage accrued while she was a member

of Unity, Plaintiff and Defendant (as Unity’s administrator) would be

bound by the dispute resolution and appeal process in Unity’s membership

guide. The final steps of that process are “Mediation and Arbitration,”

which provide as follows:

       Mediation and Arbitration. If the aggrieved sharing member
       disagrees with the conclusion of the Final Appeal Panel, then
       the matter shall be settled by mediation and, if necessary,
       legally binding arbitration in accordance with the Rules of
       Procedure for Christian Conciliation of the Institute for
       Christian Conciliation, a division of Peacemaker Ministries.
       Judgment upon an arbitration decision may be entered in any
       court otherwise having jurisdiction. Sharing members agree
       and understand that these methods shall be the sole remedy
       for any controversy or claim arising out of the Sharing
       Guidelines and expressly waive their right to file a lawsuit in
       any civil court against one another for such disputes, except
       to enforce an arbitration decision. Any such arbitration shall
       be held in Fredericksburg, Virginia, subject to the laws of the
       Commonwealth of Virginia. Unity HealthShareSM shall pay
       the fees of the arbitrator in full and all other expenses of the
       arbitration; provided, however, that each party shall pay for
       and bear the cost of its own transportation, accommodations,
       experts, evidence, and legal counsel, and provided further
       that the aggrieved sharing member shall reimburse the full
       cost of arbitration should the arbitrator determine in favor of
       Unity HealthShareSM and not the aggrieved sharing
       member. The aggrieved sharing member agrees to be legally
       bound by the arbitrator’s decision. The Rules of Procedure for
       Christian Conciliation of the Institute for Christian
       Conciliation, a division of Peacemaker Ministries, will be the


8). Based on this allegation alone, it appears that Plaintiff’s termination-of-
coverage-based grievance would fall under the purview of the Unity dispute
resolution policy. However, Plaintiff alleges that under Wisconsin law, her policy
renewed through May 15, 2020. Therefore, it is unclear which contact governed
Plaintiff and Defendant’s relationship at or around the time of Defendant’s
allegedly unlawful termination of Plaintiff’s policy.


                           Page 4 of 14
  Case 2:20-cv-00492-JPS Filed 02/26/21 Page 4 of 14 Document 9
       sole and exclusive procedure for resolving any dispute
       between individual members and Unity HealthShareSM
       when disputes cannot be otherwise settled.

(Docket # 4-2 at 18). Alternatively, if Trinity unlawfully denied Plaintiff’s

claim, or if Defendant (as Trinity’s administrator) was somehow

responsible for that denial, then Plaintiff would be bound by the “Dispute

Resolution and Appeal” process in Trinity’s membership guide. (See Docket

#4-3 at 36–37). Like Unity’s process, the last steps are “Mediation and

Arbitration,” as explained below:

       Mediation and Arbitration. If the aggrieved sharing member
       disagrees with the conclusion of the Final Appeal Panel, then
       the matter shall be resolved by first submitting the disputed
       matter to mediation. If the dispute is not resolved the matter
       will be submitted to legally binding arbitration in accordance
       with the Rules and Procedure of the American Arbitration
       Association. Sharing members agree and understand that
       these methods shall be the sole remedy to resolve any
       controversy or claim arising out of the Sharing Guidelines,
       and expressly waive their right to file a lawsuit in any civil
       court against one another for such disputes; except to enforce
       an arbitration decision. Any arbitration shall be held in
       Atlanta, Georgia, and conducted in the English language
       subject to the laws of the State of Georgia. Trinity HealthShare
       shall pay the filing fees for the arbitration and arbitrator in full
       at the time of filing. All other expenses of the arbitration shall
       be paid by each party including costs related to
       transportation,      accommodations,         experts,    evidence
       gathering, and legal counsel. Further agreed that the
       aggrieved sharing member shall reimburse the full costs
       associated with the arbitration, should the arbitrator render a
       judgment in favor of Trinity HealthShare and not the
       aggrieved sharing member. The aggrieved sharing member
       agrees to be legally bound by the arbitrator’s final decision.
       The parties may alternatively elect to use other professional
       arbitration services available in the Atlanta metropolitan area,
       by mutual agreement.



                           Page 5 of 14
  Case 2:20-cv-00492-JPS Filed 02/26/21 Page 5 of 14 Document 9
(Docket #4-3 at 37). As discussed, supra, Plaintiff did not follow either

Unity’s or Trinity’s dispute resolution procedures. It is against this factual

backdrop that the Court determines whether Plaintiff is bound to arbitrate

her dispute against Defendant.

3.       LEGAL STANDARD

         Pursuant to the Federal Arbitration Act:

         “[a] written provision in any . . . contract evidencing a
         transaction involving commerce to settle by arbitration a
         controversy thereafter arising out of such contract or
         transaction . . . shall be valid, irrevocable, and enforceable,
         save upon such grounds as exist at law or in equity for the
         revocation of any contract.”

9 U.S.C. § 2. Thus, a federal district court must compel arbitration where:

(1) a valid agreement to arbitrate exists; (2) the dispute falls within the scope

of that agreement; and (3) a party has refused to proceed to arbitration in

accordance with the arbitration agreement. Zurich Am. Ins. Co. v. Watts

Indus., Inc., 466 F.3d 577, 580 (7th Cir. 2006). Yet, “because arbitration is a

matter of contract, ‘a party cannot be required to submit to arbitration any

dispute which he has not agreed so to submit.’” Gore v. Alltel Commc’ns,

LLC, 666 F.3d 1027, 1032 (7th Cir. 2012) (quoting Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79, 83 (2002)). “The party opposing arbitration must

identify a triable issue of fact concerning the existence of the agreement in

order to obtain trial on the merits of the contract.” Tinder v. Pinkerton Sec.,

305 F.3d 728, 735 (7th Cir. 2002) (citing 9 U.S.C. § 4). In other words, the

opposing party must demonstrate that a genuine issue of material fact

warranting trial exists. Id. The opposing party must do this by

“identify[ing] specific evidence in the record demonstrating a material




                              Page 6 of 14
     Case 2:20-cv-00492-JPS Filed 02/26/21 Page 6 of 14 Document 9
factual dispute for trial.” Id. (citing Oppenheimer & Co. v. Neidhart, 56 F.3d

352, 358 (2d Cir. 1995)).

4.       ANALYSIS

         4.1    Existence of Valid Agreement

         Defendant argues that both Unity’s and Trinity’s membership

guides contain valid, binding arbitration agreements. Specifically, by being

a Unity HCSM member, Plaintiff agreed “that any dispute [Plaintiff] ha[s]

with or against Unity HealthShareSM, its associates, or employees” will be

settled via a multi-level appeal process, the last step of which is arbitration.

(Docket #4-2 at 18). Likewise, by enrolling in Trinity HCSM, Plaintiff agreed

“that any dispute [Plaintiff] ha[s]with or against Trinity HealthShare [sic]

its associates, or employees will be settled” using a multi-level appeal

process, that ends with arbitration. (Docket #4-3 at 36–37).

         Plaintiff’s response insinuates, with little to no explanation, that the

aforementioned membership guides are invalid. (See, e.g., Docket #6 at 4)

(“The Defendant claims that the ‘contract’ between it and the Plaintiff is

manifested in two documents: the ‘Unity Membership Guide’ and the

‘Trinity Membership Guide’”); (see also id. at 6) (“The language of this

purported contract is clear that a dispute on the necessity of medical

treatment or cost of medical treatment may be subject to arbitration.”)

(emphasis in original).

         Plaintiff’s only substantive argument challenging the validity of the

membership guides as contracts between Plaintiff and Defendant4 is that it



         Plaintiff does not challenge Defendant’s assertion that Defendant,
         4

although a non-signatory, is an associate and agent of both Unity and Trinity, and
thus, is able to invoke their respective dispute resolution processes and arbitration
clauses.


                              Page 7 of 14
     Case 2:20-cv-00492-JPS Filed 02/26/21 Page 7 of 14 Document 9
is one contract5 containing contradictory provisions. According to Plaintiff,

the presence of such contradictory terms confirms that there never could

have been a “meeting of the minds.” (Id. at 6). Plaintiff points to Unity’s

membership guide, which requires arbitration in Fredericksburg, Virginia,

subject to Virginia law, before the Christian Conciliation of the Institute for

Christian Conciliation. Plaintiff avers that this is contradictory to Trinity’s

membership guide, which provides for arbitration before the American

Arbitration Association (“AAA”), to be held in Atlanta, Georgia and subject

to Georgia law.

       Plaintiff conflates two separate contracts which cover two distinct

periods of time. Plaintiff was a member of Unity’s HCSM from May 15, 2018

through May 2019 (or, perhaps, June 26, 2019), and during that time, the

Plaintiff, Unity, and Defendant (as Unity’s agent) would have been subject

to the terms in the Unity membership guide. When Plaintiff joined Trinity

in July 2019, Plaintiff’s relationship with Trinity and Defendant, as Trinity’s

agent, would have been governed by the terms of Trinity’s membership

guide. Defendant does not suggest that Plaintiff was simultaneously a

member of both Trinity and Unity, nor does Plaintiff make such allegations

in her complaint. Thus, the terms of both membership guides were not in

effect concurrently. In fact, Defendant mentions both policies out of


       5 Plaintiff’s choice of words undercuts her arguments that (1) there is no
contract between the parties and (2) the membership guides only make up one
contract, not two, separate, contracts. (See, e.g., Docket #6 at 5) (“To begin with,
despite the requirement that the plain language of the contract must make clear
what is subject to arbitration, the contract does no such thing. Rather the membership
guides solely reference disputes related to medical care, treatment, or coverage.”)
(emphasis added); (See also id. at 3) (“There can be no argument that an arbitrator
should decide the issues raised here because the dispute resolution portions of the
contracts make no reference to the arbitrator deciding the arbitrability issues.”)
(first emphasis added, second emphasis in original).


                           Page 8 of 14
  Case 2:20-cv-00492-JPS Filed 02/26/21 Page 8 of 14 Document 9
necessity. If Plaintiff had specified when Defendant wrongfully denied her

claim(s) or terminated her coverage, Defendant would not have needed to

submit both arbitration clauses to the Court.

       Plaintiff also asserts that the respective arbitration clauses force

Plaintiff to forfeit her statutory rights under Wisconsin Statutes sections

806.04 and 895.043 and are, therefore, unenforceable. Specifically, Plaintiff

claims that the language in Trinity’s and Unity’s arbitration clauses that

make clear that members “expressly waive their right to file a lawsuit in

civil court” violates section 806.04(9), which permits (but does not require)

determinations of factual issues to be “tried and determined in the same

manner as issues of fact are tried and determined in other civil actions in

the court in which the proceeding is pending.” Plaintiff also claims that

because Unity’s and Trinity’s arbitration clauses require Plaintiff to

reimburse the Defendant’s costs should the arbitrator find for Defendant,

(see Docket #6 at 7), these provisions also require Plaintiff to forfeit her

statutory right to costs under section 806.04(10)6 and punitive damages

under section 895.043(3).7 Plaintiff relies on language from Judge Rovner’s

decision, concurring with the judgment in McCaskill v. SCI Mgmt. Corp., 298

F.3d 677 (7th Cir. 2002) (plurality). Therein, Judge Rovner stated that

because a prevailing party’s right to attorney’s fees is “integral to the

purposes of [Title VII],” an arbitration agreement that “preemptively

denie[d] [the plaintiff’s] remedies authorized by Title VII” was

unenforceable. Id. at 684–85.


       6 “In any proceeding under this section the court may make such award of
costs as may seem equitable and just.”
       7“The plaintiff may receive punitive damages if evidence is submitted
showing that the defendant acted maliciously toward the plaintiff or in an
intentional disregard of the rights of the plaintiff.”


                           Page 9 of 14
  Case 2:20-cv-00492-JPS Filed 02/26/21 Page 9 of 14 Document 9
       Plaintiff’s reliance on McCaskill is misplaced for several reasons.

First, as another district court in this circuit has pointed out, “Judge

Rovner’s opinion advocating an automatic rule of unenforceability was

hers alone,” among a plurality, and thus, carries no precedential value.

Gillispie v. Vill. of Franklin Park, 405 F. Supp. 2d 904, 911 (N.D. Ill. 2005).

Second, this “automatic unenforceability rule” pertained specifically to a

prevailing party’s rights under a specific federal law, Title VII. Here,

Plaintiff argues that, per McCaskill, Trinity’s and Unity’s arbitration clauses

are void to the extent those provisions require Plaintiff to forfeit her state

statutory rights.8 The Court finds Plaintiff’s McCaskill-based arguments


       8 Without ruling on this issue, the Court also finds it likely that the
arbitration clauses at issue do not, in fact, foreclose Plaintiff from receiving
punitive damages. As Defendant points out, both the AAA Rules and Rules of
Procedure for Christian Conciliation (“RPCC”) permit the arbitrator to determine
any damages he or she deems “just and equitable.” See Am. Arb. Ass’n, Commercial
Arbitration Rules and Mediation Procedures, R-47(a), (effective October 1, 2013)
available at https://www.adr.org/Rules [hereinafter AAA Rules] (“The arbitrator
may grant any remedy or relief that the arbitrator deems just and equitable and
within the scope of the agreement of the parties, including, but not limited to,
specific performance of a contract.”); Handbook for Christian Conciliation, Part III –
Rules of Procedure for Christian Conciliation, Rule 40B.,                available at
www.crossroadsresolution.com/wp-content/uploads/2019/04/Rules-of-
Procedure-for-Christian-Conciliation.pdf (last visited Feb. 23, 2021) [hereinafter
RPCC Rules] (“The arbitrators may grant any remedy that they deem scriptural,
just and equitable, and within the scope of the agreement of the parties, including,
but not limited to, specific performance of the contract.”); Winkelman v. Kraft Foods,
Inc., 693 N.W.2d 756, 764 (Wis. Ct. App. 2005) (holding that, based on U.S. Supreme
Court precedent in Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 60–63
(1995), language in the AAA arbitration rules providing that an arbitrator “may
grant any remedy or relief that the arbitrator deems just and equitable and within
the scope of the agreement” supports the conclusion that the parties authorized
the arbitrator to award punitive damages). The Court is also not convinced that
Plaintiff is entitled, under Wisconsin law, to an award of costs under section
806.04(10), which states that “the court may make such award of costs as may seem
equitable and just.” (emphasis added). Thus, Plaintiff would not be forfeiting a
statutory right to costs. Similarly, because section 806.04(9) permits, but does not


                          Page 10 of 14
 Case 2:20-cv-00492-JPS Filed 02/26/21 Page 10 of 14 Document 9
inapplicable. There being no meritorious challenges to the validity of either

Plaintiff’s agreement with Unity or Trinity, the Court now determines

whether Plaintiff’s dispute falls within the scope of both agreements.

       4.2.    Scope

       Defendant argues that the scopes of the respective arbitration clauses

encompass the issue of arbitrability. It follows that if arbitrability is within

the scopes of those clauses then the question of arbitrability should be put

to the applicable arbitrator. However, Plaintiff believes that this Court must

answer that question. To be sure, “[u]nless the parties clearly and

unmistakably provide otherwise, the question of whether the parties

agreed to arbitrate is to be decided by the court, not the arbitrator.” AT&T

Techs., Inc. v. Commc’ns. Workers of Am., 475 U.S. 643, 649 (1986) (citation

omitted). See also Allscripts Healthcare, LLC v. Entransmedia Tech., Inc., 188 F.

Supp. 3d 696, 701 (N.D. Ill. 2016) (“But that is just a presumption; the

Supreme Court has held that a ‘clear[ ] and unmistakabl[e]’ agreement

between the parties that the arbitrators will resolve disputes about

arbitrability is as binding as any other arbitration agreement.”) (citation

omitted, alteration in original).

       Plaintiff argues that the arbitration clauses lack explicit language

delegating the decision of arbitrability to an arbitrator. (Docket #6 at 3). In

reply, Defendant points to language in Unity’s arbitration clause, which

states that matters shall be settled, if necessary, via “legally binding

arbitration in accordance with the Rules of Procedure for Christian

Conciliation of the Institute for Christian Conciliation . . . .” (Docket #4-2 at

18). Similarly, Trinity’s arbitration clause dictates that a dispute “will be


require, an issue of fact to be tried by a jury, it does not appear that Plaintiff is
forfeiting a statutorily protected right to the same.


                          Page 11 of 14
 Case 2:20-cv-00492-JPS Filed 02/26/21 Page 11 of 14 Document 9
submitted in accordance with the Rules and Procedure of the American

Arbitration Association.” (Docket #4-3 at 37). Because the respective rules

of both the RPCC9 and the AAA10 provide the arbitrator with the power to

rule on his or her own jurisdiction, Defendant argues that the incorporation

of such rules evidences the parties’ clear and unmistakable intent to put the

question of arbitrability to the arbitrator.

        The Seventh Circuit has neither adopted nor rejected this approach.

Yet, myriad federal circuit courts, as well as district courts in the Seventh

Circuit, have held that by incorporating an arbitral body’s rules into their

agreement, “parties evidence their ‘clear and unmistakable’ intent to allow

the arbitrator to decide the question of arbitrability.” Gilman v. Walters, 61

F. Supp. 3d 794, 800 (S.D. Ind. 2014) (collecting cases); see also Allscripts, 188

F. Supp. 3d at 701 (“The court adopts the consensus view. By incorporating

the AAA’s Rules, the [agreement’s] arbitration clause clearly and

unmistakably delegates authority to the arbitrators to decide whether

Allscript’s claims are arbitrable.”); In re Dealer Mgmt. Sys. Antitrust Litig.,

Case Nos. 18-cv-864, 1:19-cv-1412, 2020 WL 832365, at *5 (N.D. Ill. Feb. 20,

2020) (“The Court finds that all three relevant contracts incorporate the

AAA Rules, which, under the majority rule, constitutes ‘clear and

unmistakable’ evidence that the parties intended the question of

arbitrability to be decided by an arbitrator.”); Boehm v. Getty Images (US),



       9Pursuant to Rule 34B., “[t]he arbitrator shall have the power to rule on his
or her own jurisdiction, including any objections with respect to the existence,
scope or validity of the arbitration agreement.” See RPCC Rules, Rule 34B.
       10Under R-7(a), “[t]he arbitrator shall have the power to rule on his or her
own jurisdiction, including any objections with respect to the existence, scope, or
validity of the arbitration agreement or to the arbitrability of any claim or
counterclaim.” See AAA Rules, R-7(a).


                          Page 12 of 14
 Case 2:20-cv-00492-JPS Filed 02/26/21 Page 12 of 14 Document 9
Inc., 16-cv-311-jdp, 2016 WL 6110058, at *3 (W.D. Wis. Oct. 19, 2016)

(“Although the Seventh Circuit has yet to address the question, the

consensus view is that reference to the AAA’s Rules in an arbitration clause

reserves threshold questions of arbitrability to the arbitrator.”).

       The Court adopts the majority rule and determines that, pursuant to

both Unity’s and Trinity’s arbitration clauses, which incorporate the

RPCC’s and AAA’s rules, respectively, the parties have clearly and

unmistakably declared their intent that the issue of arbitrability must be

decided by the arbitrator. In light of the foregoing, the Court will not

address Plaintiff’s argument that the nature of her dispute against

Defendant is not contemplated in either Unity’s or Trinity’s arbitration

clauses, (i.e., are outside the scope of those arbitration clauses).

       4.3    Refusal to Submit to Arbitration

       Because Plaintiff has refused to submit to arbitration, the Court must

compel her to do so. Depending on when Plaintiff’s claims accrued, either

Unity’s or Trinity’s arbitration clause will dictate the applicable dispute

resolution process and arbitrable body to which the parties must present

themselves.

5.     CONCLUSION

       The Court will deny as moot Defendant’s motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(3) and will grant

Defendant’s motion to compel arbitration, in part. (Docket #4). Although

Defendant requests that the Court stay all proceedings in this matter

pending conclusion of arbitration, at this juncture, the Court will dismiss

Plaintiff’s claims, without prejudice. Should Plaintiff persuade the

arbitrator that the parties did not decide to arbitrate this matter, or that

arbitration is not appropriate for some other reason, they may return to


                          Page 13 of 14
 Case 2:20-cv-00492-JPS Filed 02/26/21 Page 13 of 14 Document 9
court. Until then, Plaintiff is bound by the agreements she made with Unity

and Trinity, and thus, Defendant, as an agent of the same.

      Accordingly,

      IT IS ORDERED that Defendant’s motion to compel arbitration

(Docket #4) be and the same is hereby GRANTED in part;

      IT IS FURTHER ORDERED that Plaintiff is compelled to arbitrate

her claims in this action with Defendant in accordance with the terms of the

applicable membership guide;

      IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED without prejudice; and

      IT IS FURTHER ORDERED that Defendant’s motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(3) (Docket #4) be and the

same is hereby DENIED as moot.

      The Clerk of Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 26th day of February, 2021.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                          Page 14 of 14
 Case 2:20-cv-00492-JPS Filed 02/26/21 Page 14 of 14 Document 9
